an action inter alia for a declaratory judgment in which the Supreme Court, Nassau County, rendered a decision in favor of defendants on February 1, 1974, after a nonjury trial, defendants appeal from an order of the same court, dated June 4, 1974, which granted plaintiffs’ motion to vacate said decision and granted a new trial. Order affirmed, with $20 costs and disbursements. In our view, the trial court did not abuse its discretion in granting plaintiffs’ motion for a new trial on the ground of newly discovered evidence. Rabin, Acting P. J., Hopkins, Christ, Munder, and Shapiro, JJ., concur.